53 F.3d 338NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Robert Angus Allan LADD, Plaintiff-Appellant,v.George FRANK, et al. Defendants-Appellees.
No. 94-55497.
United States Court of Appeals, Ninth Circuit.
Submitted April 19, 1995.*Decided April 26, 1995.

Before:  BROWNING, SNEED, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Robert Ladd appeals pro se the district court's denial of his Fed.R.Civ.P. 60(b) motion for reconsideration of the district court's dismissal of his 42 U.S.C. Sec. 1983 action alleging that his constitutional rights were violated when he was refused medical treatment at University of Southern California/County Hospital.1  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
We review the denial of a Rule 60(b) motion for abuse of discretion, and we will reverse " 'only upon a clear showing of abuse of discretion.' "  Molloy v. Wilson, 878 F.2d 313, 315 (9th Cir.1989) (quoting Pena v. Seguros La Comercial, S.A., 770 F.2d 811, 814 (9th Cir.1985) (court's emphasis)).


4
A motion for reconsideration may be brought under Rule 60(b) if the moving party can show:  (1) mistake, inadvertence, surprise, or excusable neglect;  (2) newly discovered evidence;  (3) fraud or other misconduct;  (4) a void judgment;  (5) a satisfied or discharged judgment;  or (6) any other reason justifying relief from operation of judgment.  Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th Cir.1985).  Relief under Rule 60(b)(6) requires a finding of extraordinary circumstances.  Id.


5
Ladd's motion fails to set forth any of the grounds for relief from judgment under Rule 60(b).  See id.   He has also failed to show extraordinary circumstances warranting relief under Rule 60(b)(6).  See id.   Accordingly, the district court did not abuse its discretion by denying the Rule 60(b) motion.  See Backlund, 778 F.2d at 1388.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Pursuant to this court's July 21, 1994 order, the scope of review is limited to the district court's denial of Ladd's Fed.R.Civ.P. 60(b) motion